DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
Claim Status
An amendment, filed 6/10/2021, is acknowledged.  Claims 1 and 6 are amended; Claims 17-18 are canceled; Claim 19 is newly added.  No new matter is present.  Claims 1-16 and 19 are currently pending.
 Allowable Subject Matter
Claims 1-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of producing a hot rolled steel sheet, the method comprising hot rolling a steel slab having a composition as recited in Claims 1 and 6 with a finish rolling temperature of 850 C or higher, cooling at a first mean cooling rate of 20-45.5 C/s from the finish rolling temperature to 650 C, subsequently, cooling at a second mean cooling rate of 5-35 C/s in a temperature range of 650 C to a coiling temperature of 470-640 C, wherein the first mean cooling rate is higher than the second mean cooling rate, and wherein the cooled steel sheet has a microstructure including 75-95% ferrite.  Closest prior art Nomura fails to teach a first mean cooling rate of 20-45.5 C/s.  Prior art Sano fails to teach a method resulting in a steel sheet with a microstructure comprising 75-95% ferrite.  (see also Advisory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735